Citation Nr: 1606824	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-47 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic hand dermatitis, prior to April 15, 2008.

2.  Entitlement to a rating in excess of 30 percent for chronic hand dermatitis, on or after April 15, 2008.

3.  Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for left iliofemoral deep vein thrombosis, to include as secondary to the Veteran's service-connected diabetes mellitus, type II.

5.  Entitlement to service connection for a low back disorder, to include as secondary to the Veteran's service-connected diabetes mellitus, type II.

6.  Entitlement to service connection for a prostate disorder, to include as secondary to the Veteran's service-connected diabetes mellitus, type II.

ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issue of entitlement to service connection for a prostate disorder is addressed in the Remand portion of the decision below.  


FINDINGS OF FACT

1.  Prior to April 15, 2008, the Veteran's service-connected dermatitis was manifested by dry, itchy, cracked skin on both hands with some loss of cuticle, fragmentation, and softening of the fingernails, all of which affected greater than five percent, but less than 20 percent, of the entire body and greater than five percent, but less than 20 percent, of exposed areas, and was treated with topical ointments.

2.  Beginning April 15, 2008, the Veteran's service-connected dermatitis was manifested by dry, itchy, scaled, cracked skin on both hands and arms with thinned, dysmorphic fingernails, which affected, at most, less than five percent of the entire body, and between 20 and 40 percent of exposed areas, all of which was treated with topical ointments.

3.  The probative evidence of record does not show that the Veteran's hypertension is related to his active military service or a service-connected disability.

4.  The probative evidence of record does not show that the Veteran's left iliofemoral deep vein thrombosis is related to his active military service or a service-connected disability.

5.  The probative evidence of record does not show that a low back disorder is related to the Veteran's active military service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for chronic hand dermatitis prior to April 15, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

2.  The criteria for a rating in excess of 30 percent for chronic hand dermatitis on or after April 15, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

3.  Hypertension was not incurred in or aggravated by the Veteran's active military service and was not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  Left iliofemoral deep vein thrombosis was not incurred in or aggravated by the Veteran's active military service and was not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

5.  A low back disorder was not incurred in or aggravated by the Veteran's active military service and was not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2015).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO's January 2007 and July 2007 letters to the Veteran contained the requisite notice.  

The duty to assist the Veteran has also been satisfied.  The RO obtained the Veteran's service treatment records and all identified private treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116.

The Veteran received VA examinations to assess the severity of his service-connected dermatitis in February 2007, November 2009, February 2012, and January 2015.  The examiners administered thorough clinical evaluations which provided findings pertinent to the rating criteria and allowed for a fully informed evaluation of the disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  With respect to the Veteran's service connection claims for hypertension and deep vein thrombosis, the Veteran received VA examinations in June 2007, July 2008, and May 2015.  The examiners reviewed the evidence of record, considered the Veteran's statements, administered thorough clinical evaluations, and rendered opinions addressing all of the salient questions presented by the Veteran's service connection claims.  Accordingly, the Board finds that the Veteran has received an adequate VA examination.  See id.  

The Veteran has not received a VA examination with respect to his service connection claim for a low back disability.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(I); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, service treatment records are silent as to complaints of or treatment for a back injury or back pain.  Moreover, as will be discussed herein, there is no indication that the Veteran's back pain is related to service or a service-connected disability.  Accordingly, the Board finds that a VA examination is not required.  See McLendon, 20 Vet. App. at 83.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

I.  Increased Rating for Hand Dermatitis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military 

service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

Prior to April 15, 2008, the Veteran's service-connected dermatitis of the hands has been assigned a 10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Beginning April 15, 2008, his dermatitis of the hand has been assigned a 30 percent disability rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.

Pursuant to Diagnostic Code 7806, a 10 percent disability rating is assigned for dermatitis or eczema affecting at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas, or; when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent disability rating is assigned for dermatitis or eczema affecting at least 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas, or; when systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent disability rating is assigned for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

During a February 2007 VA examination, the Veteran reported a 25-year history of eczema on his hands, which became progressively worse approximately four years earlier.  The Veteran reported skin that was pruritic and painful to touch.  He stated that he treated his symptoms with a topical cortisone ointment and over-the-counter first aid cream.  He denied any side effects from treatment.  A physical examination revealed dry, cracked skin on the hands, bilaterally, with loss of cuticle and fragmentation and softening of the fingernails.  The diagnosis was hand eczema.  

The examiner indicated that the Veteran's eczema affected greater than five percent, but less than 20 percent of the entire body; and greater than five percent, but less than 20 percent, of exposed areas.

A June 2007 private treatment record indicates that the Veteran reported losing nails on both hands due to chronic eczema.  In February 2008, a private treatment provider noted changes in the skin of both hands with dryness dorsally, small nicks and cuts, and dried abrasions over the dorsal distal interphalangeal joints.  April 2008 private treatment records indicate that the Veteran reported cracking at the nails and hands, and the treatment provider observed multiple nicks and cuts on both hands.  

During a September 2009 hearing before the RO, the Veteran testified that he experienced dry, itchy, cracking skin on his hands, forearms, and elbows, which he treated with topical ointments.  The Veteran further testified that "the issue with the numbness is what's the concern . . . there's a problem with either the carpal tunnel . . . could be the nerves . . . and fingertips become numb."  The Veteran stated that as a result, he experienced difficulty picking up objects and fastening buttons.  Prior to the Veteran's testimony, the Veteran's representative stated that "the issue . . . dermatitis . . . maybe something beyond that, the way his pain was described seems to be more than just topical."  The Veteran's representative further indicated that the Veteran experienced pain, tingling, and burning in the extremities and intended to submit a service connection claim for upper extremity neuropathy.

During a November 2009 VA examination, the Veteran reported intermittent symptoms of dry, itchy skin, which he treated with over-the-counter creams and prescription topical steroid ointments.  A physical examination revealed a pink dorsum of the hand, scaled skin, and thinned, dysmorphic fingernails.  The examiner also observed healing fissures on the knuckles of the right index finger and left index and middle fingers.  The diagnosis was eczema.   The examiner indicated that the Veteran's eczema affected less than five percent of the entire body and between 20 and 40 percent of exposed areas.

A December 2009 private treatment record indicates that the Veteran reported eczema flaring on the hands and arms.  The treatment provider prescribed topical ointments and a 10-day course of Bactrim.  
	
During a February 2012 VA examination, the Veteran reported symptoms of itching and cracking on his hands and finger tips, which he treated with topical steroid ointments.  The diagnosis was hand dermatitis.  The examiner indicated that the Veteran's dermatitis affected less than five percent of the entire body and between five and 20 percent of the exposed areas.  It was noted that the Veteran's skin condition did not affect his ability to work.  

An August 2010 private treatment record indicates that the Veteran reported dry, cracking skin.  A physical examination revealed diffuse, superficial skin deterioration, secondary to eczema, with a noninfectious-appearing abrasion over the dorsal aspect of the right hand.  A September 2010 private treatment records indicates that the Veteran's eczema persisted over his hands and arms, and the treatment provider prescribed a topical ointment.  A December 2010 private treatment record indicates that the Veteran reported eczema flared on both hands.

During a January 2015 VA examination, the Veteran reported dry, itchy, cracking skin, which he treated with topical corticosteroid ointments.  The Veteran also reported symptoms of hand pain, numbness, and weakness, which caused difficulty gripping and holding tools and other objects.  A physical examination revealed a mildly erythematous rash with irritated skin and blanching, which involved most of the entire surface of the palmar and dorsal aspects of both hands.  The diagnosis was chronic, severe dermatitis of the hands.  The examiner indicated that the Veteran's dermatitis covered approximately 600 square centimeters, which affected less than five percent of the total body area and between 20 and 40 percent of exposed areas.  There were no debilitating or non-debilitating episodes within the past 12 months.  The examiner provided the following opinion:

The impact of the skin condition on the [Veteran's] ability to work is that the chronic dermatitis affects his ability to 

use his hands, which he did extensively during his years of working in the air conditioning business.  He has difficulty gripping and holding tools and objects, and this ultimately resulted in him stopping his work in his field of training.  He also has scarring on the bilateral palms from chronic inflammation from the dermatitis, and these scars are painful. 

As previously noted, the Veteran's service-connected dermatitis has been assigned a 10 percent disability rating prior to April 15, 2008, and a 30 percent disability rating beginning April 15, 2008.   In order for a higher rating to be assigned prior to April 15, 2008, the evidence of record must demonstrate, at a minimum, that the Veteran's dermatitis more nearly approximated coverage of 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during the past 12-month period.  38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806.  

Prior to April 15, 2008, the evidence of record demonstrates that the Veteran's dermatitis was manifested by dry, itchy, cracked skin on the hands with some loss of cuticle, fragmentation, and softening of the fingernails, which affected greater than five percent, but less than 20 percent, of the entire body and greater than five percent, but less than 20 percent, of exposed areas.  The Veteran's symptoms were treated with topical ointments.  Accordingly, the criteria for a rating in excess of 10 percent have not been met for any distinct period on appeal prior to April 15, 2008.  See 38 C.F.R. § 4.118, Diagnostic Code 7806; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In order for a higher disability rating to be assigned on or after April 15, 2008, the evidence of record must demonstrate, at a minimum, that the Veteran's dermatitis more nearly approximated coverage of more than 40 percent of the entire body or more than 40 percent of exposed areas, or required constant or near-constant 

systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Id.  

Beginning April 15, 2008, the evidence of record demonstrates that the Veteran's dermatitis was manifested by dry, itchy, scaled, cracked skin on the hands and arms with thinned, dysmorphic fingernails, which affected, at most, less than five percent of the entire body and between 20 and 40 percent of exposed areas.  The Veteran's symptoms were treated with topical ointments.  Although is not clear from the record whether the December 2009 prescription was for oral or topical Bactrim, the February 2012 and January 2015 VA examiners reviewed the evidence of record and indicated that the Veteran's dermatitis was only treated with topical ointments.  Moreover, the record shows that the prescription was for 10 days.  Thus, even if the Veteran took oral Bactrim, a 60 percent rating would not be warranted based on systemic therapy, as the Veteran did not take it on a constant or near-constant basis.  Accordingly, the criteria for a rating in excess of 30 percent have not been met for any distinct period on appeal on or after April 15, 2008.  See 38 C.F.R. § 4.118, Diagnostic Code 7806; Hart, 21 Vet. App. at 509-10.  

Although the January 2015 VA examiner indicated that the Veteran's dermatitis affected his ability to work because he reported "difficulty gripping and holding tools and objects," the Board finds that the probative evidence of record demonstrates that such symptoms have been attributed to his service-connected bilateral carpal tunnel syndrome with upper extremity neuropathy and his nonservice-connected osteoarthritis of the bilateral upper extremities, and not his dermatitis.  An October 2008 private treatment record indicates that the Veteran complained of bilateral hand pain, cramping, weakness, numbness, and difficulty picking up objects.  The diagnoses were bilateral carpal tunnel syndrome, superimposed upon a mixed motor sensory peripheral neuropathy; bilateral thumb carpometacarpal joint arthritis; bilateral metacarpophalangeal joint osteoarthritis; and history of left small finger retained foreign body.  During the September 2009 hearing before the RO, the Veteran and his representative indicated that the Veteran's primary hand concern was his bilateral carpal tunnel syndrome and upper extremity neuropathy, which caused difficulty picking up objects and fastening 

buttons.  A July 2010 private neurological consultation report indicates that the Veteran reported pain and numbness in both hands, which caused him to drop objects.  The diagnoses were suspected severe bilateral carpal tunnel syndrome, probable palmer fasciitis or contractures (Dupuytren's contractures), and diabetic peripheral neuropathy.  During an April 2012 VA examination of peripheral nerve conditions, the Veteran reported severe pain, numbness, paresthesias, and dysthesia in both upper extremities, and the diagnoses were bilateral carpal tunnel syndrome and bilateral upper extremity peripheral neuropathy.  The examiner indicated that the veteran's peripheral neuropathy affected his ability to work in that it caused impaired manipulative abilities, such as problems fingering, feeling, and handling, which caused him to drop objects.  During an August 2012 VA examination of the hands, the Veteran reported flares of severe hand pain, lasting hours at a time.  A physical examination revealed limitation of motion and painful motion in all five fingers of both hands.  The diagnosis was arthritis of the hands, which impacted the Veteran's ability to work in that it caused poor manipulative ability, including fingering and handling.  Notably, the May 2015 VA examiner did not address any of these additional diagnoses relating to the Veteran's hands.  Moreover, in a May 2014 written statement, the Veteran asserted that his ability to work was affected by his diabetes, upper and lower extremity peripheral neuropathy, impaired vision, and damaged kidneys.  Based on the foregoing, the Board finds that the probative evidence of record demonstrates that the Veteran's symptoms of hand pain, numbness, decreased grip strength, and poor manipulative ability, which impacted his ability to grip and hold tools, is attributable to his bilateral carpal tunnel syndrome with upper extremity peripheral neuropathy and/or bilateral arthritis of the hands, and not his dermatitis. 

The Board has considered whether the Veteran's service-connected dermatitis warrants a higher disability rating under a different diagnostic code relating to disabilities of the skin.  However, the medical evidence of record does not show any manifestations of the Veteran's service-connected dermatitis which would warrant a higher disability rating under an alternative diagnostic code.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 - 7833 (2015).  A separate rating for scars of both hands has been assigned, effective January 6, 2015, and is not part of this appeal.  

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Throughout the pendency of this appeal, the Veteran's service-connected dermatitis has been manifested by dry, itchy, scaled, cracked skin on the hands; thinned, dysmorphic, softened, fragmented fingernails; and loss of cuticle; all of which affected, at most, greater than five percent, but less than 20 percent, of the entire body, and between 20 and 40 percent of exposed areas, and was treated with topical ointments.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate, as the criteria under which the Veteran's service-connected disability is evaluated specifically contemplate the level of occupational and social 

impairment caused by his service-connected dermatitis.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

A claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not asserted, and the record does not reflect, that he is rendered unemployable due to his dermatitis.  Indeed, on VA examination in February 2012, the examiner indicated that the Veteran's dermatitis did not affect his ability to work.  Moreover, as previously discussed, the probative evidence of record demonstrates that the Veteran's complaints of hand pain, numbness, decreased grip strength, and poor manipulative ability, which affected his ability to work, are attributable to his bilateral carpal tunnel syndrome with upper extremity peripheral neuropathy and/or bilateral arthritis of the hands, and not his dermatitis.  As such, the Board finds that a claim of entitlement to TDIU has not been raised by the record pursuant to the above-captioned increased rating claim.    

II.  Service Connection for Hypertension

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed 

after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters of mercury (mm) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  A diagnosis of hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

Service treatment records are silent as to treatment for or a diagnosis of hypertension.  Additionally, a January 1971 report of medical examination indicates that the Veteran's blood pressure was 122/80 at discharge.  

Private treatment records dated January 1988 through January 1996 do not show a diagnosis of hypertension.  On a 1993 private patient questionnaire, the Veteran denied a history of high blood pressure.  A February 1996 private treatment record shows a diagnosis of mild hypertension.  This approximately 25-year period without a diagnosis of or treatment for hypertension weighs against the Veteran's service connection claim on a direct basis.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that the passage of many years between separation from service and any medical complaints or documentation of a claimed disability weighs against a claim for service connection).  

During a September 2009 hearing before the RO, the Veteran testified that he believed he first received a diagnosis of hypertension around 1993, shortly after he received a diagnosis of diabetes.  The Veteran's representative suggested that the Veteran's hypertension may be secondary to his service-connected diabetes.  

During a June 2007 VA examination, the Veteran reported receiving a diagnosis of diabetes in 1993 and a diagnosis of hypertension in 1995.  The examiner indicated that "since there has never been indication of renal disease, certainly not back to that date, the hypertension is a separate risk factor, as it is not secondary to diabetes."  

A July 2008 VA examiner indicated that the Veteran "does have a history of hypertension, which he reports was diagnosed approximately 15 years [ago].  This is a comorbidity, which is not secondary to diabetes."

During a May 2015 VA examination, the Veteran reported receiving a diagnosis of hypertension in the late 1970's.  The examination report indicates that the Veteran's high blood pressure was well controlled on medication and opined that the Veteran's hypertension was not proximately due to or the result of  the Veteran's service-connected diabetes.  In support of this, the examiner provided the following rationale:

The Veteran's hypertension (HTN) was diagnosed in the late 1970's.  This Veteran's diabetes mellitus II (DMII) was diagnosed around 1995.  The Veteran's HTN preceded the diagnosis of both DMII and renal dysfunction.  There is no evidence of the Veteran's DMII causing his HTN, since the Veteran had HTN for many years prior to [the] diagnosis of DMII or renal dysfunction.  

The May 2015 VA examiner also opined that the Veteran's service-connected diabetes mellitus did not aggravate his hypertension and provided the following rationale:

The Veteran's HTN is well controlled with two medications.  There is a lack of objective evidence of any worsening of the Veteran's blood pressure beyond that which would be expected due to the normal course of hypertension.  Furthermore, [February 2015] labs [revealed] Creatine: 0.99mg/dl and eGFR of [greater than] 60 ml/min, do not indicate worsening renal function.  There is no evidence of aggravation of the hypertension by [his] service-connected DMII.

A review of the record reveals that the Veteran has reported different dates for his hypertension diagnosis.  However, regardless of whether the Veteran's hypertension was diagnosed before or after the diabetes diagnosis, there is no competent medical evidence of record linking the Veteran's hypertension to his service-connected diabetes.  The June 2007 VA examiner opined that if the Veteran's hypertension were diagnosed two years after the diabetes diagnosis, as he reported, the Veteran's hypertension was not secondary to his diabetes "since there has never been indication of renal disease, certainly not back to that date."  The May 2015 VA examiner opined that if the Veteran had hypertension since the late 1970's, as he reported, then it was not caused by his diabetes, which was diagnosed around 1995.  Moreover, the May 2015 VA examiner opined that the Veteran's hypertension was 

not aggravated by his service-connected diabetes, as the medical evidence of record did not show any worsening of the Veteran's blood pressure beyond that which would be expected due to the normal course of hypertension.  

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175   (1991).  As there is no competent medical evidence showing that the Veteran's hypertension was incurred in, due to, or aggravated by service or a service-connected disability, the Board finds that service connection is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Service Connection for Left Iliofemoral Deep Vein Thrombosis

Service treatment records are silent as to complaints of or treatment for left iliofemoral deep vein thrombosis.  A January 1971 report of medical examination indicates that the Veteran's vascular system and lower extremities were normal upon discharge from active duty.  

Private treatment records indicate that the Veteran first received a diagnosis of left iliofemoral deep vein thrombosis in December 1997.  This over 25-year period without a diagnosis of or treatment for deep vein thrombosis weighs against the Veteran's service connection claim on a direct basis.  See Mense, 1 Vet. App. at 356.  

A June 2007 VA examination report indicates that the Veteran "had a deep venous thrombosis in the past and is asking whether that is caused by diabetes."  The examiner noted that the Veteran did "not report any features of it which would connect it with the diabetes."

During a May 2015 VA examination, the Veteran reported that around 2000, he noticed that his left leg "became hard," and he eventually received a diagnosis of deep vein thrombosis.  He stated that after a three-week stay in the hospital, the clot dissolved, and he was placed on medication and began wearing compression stockings.  He stated that he did pretty well until about 2012, when vein mapping revealed another blood clot.  Thereafter, he underwent vein stripping and did fairly well until another clot was discovered.  He was prescribed Xarelto and advised to continue wearing compression stockings.  The diagnoses included varicose veins and post-phlebitic syndrome.  The examiner opined that the claimed condition was not proximately due to or the result of the Veteran's service-connected diabetes.  In support of this, the examiner provided the following rationale:

Venous insufficiency (venous reflux) is a structural disease.  Venous reflux is due to inadequate muscle pump function, incompetent venous valves, venous thrombosis, or obstruction causing elevated venous pressure.  The incidence of venous insufficiency increases with age.  It is estimated that six to seven million people in the United States are affected at a given time.  Men who worked as laborers had higher rates of severe disease than non-laborers.

The risk factors for the development of chronic venous disease include advancing age, family history of venous disease, ligamentous laxity (e.g., hernia, flat feet), prolonged standing, increased body mass index, smoking, sedentary lifestyle, lower-extremity trauma, prior venous thrombosis and certain hereditary conditions, among other risk factors.  The medical literature does not support that venous insufficiency, nor thrombosis (claimed as left iliofemoral deep vein thrombosis) is due to or caused by his DMII.

The May 2015 VA examiner also opined that the Veteran's service-connected diabetes mellitus did not aggravate his iliofemoral deep vein thrombosis.  The examiner cited to medical literature in support of the following rationale:

Venous reflux disease progression and subsequent increasing severity of symptoms, including thrombosis (iliofemoral deep vein thrombosis), is related to the extent of venous integrity.  That is disease progression is related to increasingly inadequate muscle pump function, increased incompetency of venous valves, and/or obstructions causing elevated venous pressure. The medical literature does not support that the notion that the veteran's venous reflux or thrombosis was permanently aggravated by his DMII, as disease progression is more likely related to the factors noted above. 

A review of the record reveals no competent medical evidence linking the Veteran's iliofemoral deep vein thrombosis to service or a service-connected disability.  Accordingly, the Board finds that service connection for iliofemoral deep vein thrombosis is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for iliofemoral deep vein thrombosis, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 54-56. 

IV.  Service Connection for a Low Back Disorder

During a September 2009 hearing before the RO, the Veteran testified that during service, he missed a step while walking down stairs and slid on his back down five or six steps.  He further testified that he did not believe that he had a problem at the time and did not report the incident.  

Service treatment records are silent as to complaints of or treatment for back pain.
A January 1971 report of medical examination indicates that the Veteran's spine was normal upon discharge from active duty.

An October 1990 private treatment record indicates that the Veteran complained of back pain after lifting at work.  This over 19-year period without complaints of or treatment for back pain weighs against a direct service connection claim.  See Mense, 1 Vet. App. at 356.  The earliest record showing a complaint of back pain indicates that the Veteran's pain began after lifting at work.  

In a May 2007 written statement, the Veteran stated that he has been "dealing with a lot of back pain," and indicated that in March 2005, his physician referred him to a surgeon who apparently opined that the pain was related to the Veteran's diabetes.  

Private treatment records indicate that in March 2005, the Veteran reported experiencing back pain, which was worse in the morning and with increased activity.  The treatment provider indicated that the Veteran's reported symptoms were "not so much pain as it is a funny feeling in his anterior right thigh, he has noted this for probably [seven] years."  It was also noted that the Veteran had a diagnosis of diabetes for approximately 12 years.  Imaging studies revealed bulging at the L3-L4 levels and disc degeneration at the L2-L3 levels and the L5-S1 levels, none of which appeared to put pressure on the Veteran's nerve roots.  The examiner opined that the Veteran's "crawly feeling or sensation changes are probably related to his diabetes type of femoral neuritis."  

A January 2011 private treatment record indicates that the Veteran complained of chronic low back pain.  March 2011 imaging studies of the sacrum and sacroiliac joint revealed mild asymmetric sclerotic changes along either side of the inferior aspect of the left sacroiliac joint, which was suggestive of very mild left-sided sacroiliitis.  Imaging studies of the lumbar spine revealed three-millimeter degenerative anterolisthesis of L3 on L4; discogenic degenerative changes at L5-S1, L3-L4, and L1-L2; and small endplate hypertrophic spurs along the anterior margins of the T11-12 through L5-S1 levels.  

In summary, the record reveals no complaints of or treatment for back pain during service or for over 19 years after the Veteran's discharge from active duty.  During the September 2009 hearing before the RO, the Veteran testified that after sliding down five or six steps during service, he did not believe that he had a problem with his back.  The Veteran has not asserted that he experienced continuous back pain since service.  Accordingly, service connection is not warranted on a direct basis, as the record does not show that a low back disorder was incurred in, due to, or aggravated by service.  To the extent that the Veteran asserts that his back pain is secondary to his service-connected diabetes, his private physician opined that the "crawly feeling or sensation changes" the Veteran described were likely due to femoral neuritis caused by diabetes.  However, service connection is already in effect for bilateral lower extremity femoral neuropathy, secondary to diabetes.  As there is no competent medical evidence of record linking any other diagnoses relating to the Veteran's complaints of back pain to his diabetes, service connection for a low back disorder is not warranted on a secondary basis.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for a low back disorder, the doctrine is not for application.  See Gilbert, 1 Vet. App. 49 at 54-56.


ORDER

A rating in excess of 10 percent for chronic hand dermatitis, prior to April 15, 2008, is denied.

A rating in excess of 30 percent for chronic hand dermatitis, on or after April 15, 2008, is denied.

Service connection for hypertension is denied.

Service connection for left iliofemoral deep vein thrombosis is denied.

Service connection for a low back disorder is denied.


REMAND

The Veteran seeks service connection for an enlarged prostate, which he asserts was caused or aggravated by his service-connected diabetes.  The record contains diagnoses of asymmetry of the prostate, with slight enlargement of the right lobe, benign prostatic hypertrophy, and an unspecified prostate condition.  

The Veteran has received several VA examinations to assess the severity of his service-connected diabetes, including one in July 2008, during which the examiner indicated that the Veteran had an enlarged prostate and symptoms of nocturia.  However, the record does not contain any medical opinions as to whether a current prostate disorder was caused or aggravated by the Veteran's service-connected diabetes.  Therefore, the Board finds that a remand is necessary in order to provide the Veteran with another VA examination.  See Bar, 21 Vet. App. at 31; see also McLendon, 20 Vet. App. at 83.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an examination to determine whether a prostate disorder is related to his military service or to a service-connected disorder.  The electronic claims file must be made available to an appropriate examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted. 

After the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed prostate disorder is related to the Veteran's active military service or to a service-connected disorder, to include diabetes mellitus, type II.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

2.  The RO must advise the Veteran that it is his responsibility to report for the examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the claims file showing that notice scheduling the examination was sent to the Veteran's last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a prostate disorder must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


